Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 January 2022 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 2, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2013/0333397) in view of Foo et al. (US 2014/0251493) and Adkins et al. (US 8,286,678).
Regarding claims 1 and 4, Moon discloses a system for offloading liquefied gas from a cargo vessel and regasifying the offloaded gas at a location offshore, the system comprising: a floating storage unit (storage unit 20) which is moored (line 6 of the abstract explicitly teaches a floating storage unit is moored); first tubing (loading pipe 21) for offloading liquefied gas from the cargo vessel (LNG carrier, not shown) to the floating storage unit (20); a displaceable jack-up platform (jack-up unit 10) comprising jack-up legs (12) which are supported on the seabed and a hull (11) which is jacked up along the jack-up legs to a position above the sea surface; a regasification facility (30) on the displaceable jack-up platform; second tubing (unloading pipe 41) extending between the floating storage unit and the regasification facility of the displaceable jack-up platform for transferring liquefied natural gas (LNG) from the cargo vessel to the regasification facility for regasification of the liquefied gas; third tubing (unloading pipe 42) for communicating regasified gas away from the regasification facility; and wherein the floating storage unit (20) is moored such that a longitudinal axis extending from a bow end to a stern end of the floating storage unit is oriented parallel to a side of the displaceable jack-up platform (10) and such that the liquefied gas travels from the floating storage unit to the regasification facility in a direction perpendicular to the longitudinal axis (Figs. 1 - 4; abstract; paragraphs 0009, 0025 - 0030, 0035, and 0040). Moon fails to explicitly teach spread-mooring the storage unit to a seabed offshore using mooring lines from a deck level of the floating storage unit to seabed mooring members on a seabed offshore; second tubing comprising at least one aerial hose. Foo teaches mooring a floating storage unit (vessel 20) to a seabed; and wherein the floating storage unit (20) is spread-moored at both a bow end of the floating storage unit and a stern end of the floating storage unit via lines (unlabeled lines in Fig. 5B) from a deck level of the floating storage unit to seabed mooring members on the seabed (Fig. 5B; paragraphs 0028 and 0035) to maintain the floating storage unit in a fixed position relative to the jack-
Regarding claim 2, Moon discloses all of the claim limitations except the floating storage unit comprises a ship that is spread-moored to the seabed. Foo teaches the floating storage unit comprises a ship (vessel 20) that is spread-moored to the seabed (Fig. 5B; paragraphs 0028 and 0035) to maintain the floating storage unit in position relative to the jack-up platform.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the floating storage unit as disclosed above with the ship that is spread-moored to the seabed as taught by Foo to maintain the floating storage unit in position relative to the jack-up platform.
Regarding claim 7, Moon fails to explicitly teach the cargo vessel is moored side-by-side to the floating storage unit. Adkins teaches the cargo vessel (5) is moored (mooring turret 10) side-by-side to the floating storage unit (105) (Fig. 2; col. 8, lines 29 - 50). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have moored the cargo 
Regarding claim 8, Moon further discloses the apparatus does not use or require a jetty or jetty mooring of the storage unit (20) (Figs. 3 and 4).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. in view of Foo et al. and Adkins et al. as applied to claim 1 above, and further in view of Hilden et al. (US 2004/0099337). Moon discloses all of the claim limitations except the cargo vessel, and the cargo vessel is spread-moored to the seabed, not moored to the floating storage unit, and not moored to the displaceable jack-up platform. Hilden teaches the cargo vessel (shuttle tanker 13) is not moored to the floating storage unit (tanker 2) and not moored to the displaceable jack-up platform (1), wherein the cargo vessel is maintained at a fixed distance relative to the floating storage unit (tanker 2) (Fig. 3; paragraph 0022). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted modified the system as disclosed above with the cargo vessel as taught by Hilden to provide a means for transporting the liquefied gas from the floating storage vessel to a facility located on shore. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the spread mooring as disclosed above for the dynamic positioning system as taught by Hilden to maintain the cargo vessel in a fixed position relative to the floating storage vessel, thereby reducing or eliminating stress in the tubing and in the connections required for connecting the floating storage unit and the cargo vessel. The substitution of one known element (positioning system comprising spread mooring as taught by Foo ‘493) for another (dynamic positioning system as disclosed by Hilden) would have yielded predictable .  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. in view of Foo et al. and Adkins et al. (Adkins ‘678) as applied to claim 1 above, and further in view of Adkins et al. (US 2009/0266087) (Adkins ‘087). Moon in view of Foo and Adkins ‘678 discloses all of the claim limitations except a floating travel unit and a lifting and handling device. Adkins ‘087 teaches a floating travel unit (conduit transfer vessel 20) and a lifting and handling device (crane 40) (Figs. 1 and 4; paragraphs 0035 and 0052) to lift a hose off a hanger rack and transfer it to the floating transport vessel. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the floating travel unit and the lifting and handling device as taught by Adkins to lift a hose off a hanger rack and transfer it to the floating transport vessel.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. in view of Foo et al., Adkins et al. ‘678 and Adkins et al. ‘087 as applied to claim 5 above, and further in view of Langner (US 3,715,890). Moon in view of Foo, Adkins ‘678, and Adkins ‘087 discloses all of the claim limitations except a chain crawling propulsion system comprising at least one seabed anchored chain, the travel unit being arranged to draw in the at least one seabed anchored chain so as to be moveable across the sea into the position adjacent to the cargo vessel for connection of the first tubing. Langner teaches a chain crawling propulsion system comprising at least one seabed anchored chain (flexible lines 56, 58; anchor means 52, 54) arranged to draw in the at least one anchored chain (via winching) so as to be moveable across the sea (Fig. 1; col. 4, lines 6 -23). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. in view of Foo et al. and Adkins et al. “678 as applied to claim 1 above, and further in view of Yun Yong Jae et al. (KR 201400119997). Moon in view of Foo and Adkins ‘678 discloses all of the claim limitations except a power plant on the displaceable jack-up platform on which the regasification facility is provided or another jack-up platform, the power plant being configured to be supplied with regasified gas from the regasification facility. Yun Yong Jae teaches an offshore power plant (electricity production facility) on the offshore structure (floatable tanker) on which the regasification platform (gas production facility) is provided, the power plant being configured to be supplied with regasified gas from the regasification facility (Fig. 2; abstract) to produce electricity. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the power plant as taught by Yun Yong Jae and to produce electricity. It would have been considered obvious to have positioned the power plant positioned on an offshore structure as taught by Yun Yong Jae on the jack-up platform as disclosed above to reduce the distance between the regasification facility and the power plant, thereby reducing the cost of materials used to connect the regasification facility to the power plant.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. in view of Foo et al. and Adkins et al. ‘678 as applied to claim 1 above, and further in view of Young et al. (US 2012/0049622). Moon in view of Foo and Adkins ‘678 discloses all of the claim limitations except a .

Claims 23, 24, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. in view of Foo et al., Adkins et al. “678, Yun Yong Jae et al., and Young et al.
Regarding claim 23, Moon discloses a system for offloading liquefied gas from a cargo vessel (LNG vessel, not shown) at a location offshore and regasifying the offloaded gas, the system comprising: a floating storage unit (20) which is moored (line 6 of the abstract explicitly teaches a floating storage unit is moored); tubing (21) for offloading fluid from the cargo vessel to the floating storage unit; at least one displaceable jack-up platform (10) comprising jack-up legs (12) which are supported by the seabed and a hull (11) which is jacked up along the jack-up legs to a position above the sea surface; second tubing (41) configured to offload the fluid from the floating storage unit and comprising a hose extending between the floating storage unit and the displaceable jack-up platform (10); a regasification 
Regarding claim 24, Moon further discloses the regasification facility (30) is provided on the at least one displaceable jack-up platform (10) (Figs. 3 and 4). Moon fails to disclose at least one other of the regasification facility, power production facility and water generation facility is provided on the floating storage unit. Yun Yong Jae teaches the power production facility (electricity production facility 
Regarding claim 27, Moon further discloses the floatable storage unit (20) comprises a ship (LNG vessel) (paragraphs 0028 - 0030).
Regarding claim 28, Moon fails to disclose a power cable for transmitting electrical power produced from the power production facility away from the power production facility. Yun Yong Jae teaches a power cable (subsea power line 160) for transmitting electrical power produced at the power production facility (120) away from the power production facility (to the land) (Fig. 2; abstract; paragraph 0021) to supply the electricity produced at the power production facility to the land. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the power cable as taught by Yun Yong Jae to provide electricity to remote users located on land.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. in view of Foo et al., Adkins et al. ‘678, Yun Yong Jae et al., and Young et al. as applied to claim 23 above, and further in view of Adkins et al. ‘087.
Regarding claim 25, Moon fails to disclose the regasification facility is provided on the floating storage unit, and either or both the water regeneration facility and the power production facility is disposed on the at least one displaceable jack-up platform. Adkins ‘087 teaches a regasification facility is provided on a floating storage unit (paragraph 0049). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the 
Regarding claim 26, Moon fails to disclose at least one other of the regasification facility; power production facility; and water generation facility is provided on a separate, second displaceable jack- up platform. Young teaches a power production facility (wind power generation systems 81a, 81b, 81c, 81d) and water generation facility (seawater desalination systems 82a, 82b, 82c, 82d) is provided on a single offshore facility (Fig. 11; paragraph 0047). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the system as disclosed above with the power production facility and the water generation facility as taught by Young positioned on a separate, second displaceable jack-up platform to allow the power production facility and water generation facility to be operated with gas supplied by multiple regasification facilities located on separate displaceable jack-up platforms.

41 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. in view of Foo et al., Adkins et al. ‘678, and Yun Yong Jae et al. Moon discloses a system for offloading liquefied gas from a cargo vessel (LNG vessel, not shown) at a location offshore and regasifying the offloaded gas, the system comprising: a floating storage unit (20) which is moored (line 6 of the abstract explicitly teaches a floating storage unit is moored); tubing (21) for offloading fluid from the cargo vessel to the floating storage unit; at least one displaceable jack-up platform (10) comprising jack-up legs (12) which are supported on the seabed and a hull (11) which is jacked up along the jack-up legs to a position above the sea surface; a second tubing (41) configured to offload the fluid from the floating storage unit and extending between the floating storage unit and the at least one displaceable jack-up platform; a regasification facility (30); wherein the regasification facility is disposed on the at least one displaceable jack-up platform; and wherein the floating storage unit (20) is moored such that a longitudinal axis extending from a bow end to a stern end of the floating storage unit is oriented parallel to a side of the displaceable jack-up platform (10) and such that the fluid travels from the floating storage unit to the at least one displaceable jack-up platform in a direction perpendicular to the longitudinal axis (Figs. 1 - 4; abstract; paragraphs 0009, 0025 -0030, 0035, and 0040). Moon fails to disclose spread-mooring using mooring lines from a deck level of the floating storage unit to seabed mooring members on the seabed offshore; second tubing comprising at least one aerial hose; and a power production facility operable using regasified gas from the regasification facility. Foo teaches mooring a floating storage unit (vessel 20) to a seabed; and wherein the floating storage unit (20) is spread-moored at both a bow end of the floating storage unit and a stern end of the floating storage unit via lines (unlabeled lines in Fig. 5B) from a deck level of the floating storage unit to seabed mooring members on the seabed (Fig. 5B; paragraphs 0028 and 0035) to maintain the floating storage unit in a fixed position relative to the jack-up platform (10). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the mooring as disclosed by Moon with the spread mooring as .

42 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. in view of Foo et al., Adkins et al. ‘678, and Yun Yong Jae et al. as applied to claim 41 above, and further in view of Young et al. Moon in view of Foo, Adkins ‘678, and Yun Yong Jae discloses all of the claim limitations except a water generation facility. Young teaches a fresh water generation facility (seawater desalination systems 82a, 82b, 82c, 82d) (Fig. 11; paragraph 0047). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the system as disclosed above with the fresh water generation facility as taught by Young and to place the fresh water generation facility on the jack-up platform to reduce equipment and operational costs by positioning the regasification facility, the power plant, and the fresh water generation facility on a single offshore jack-up platform.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. in view of Foo et al., Adkins et al. ‘678, and Young et al. Moon discloses a system for offloading liquefied gas from a cargo vessel (LNG vessel, not shown) at a location offshore and regasifying the offloaded gas, the system comprising: a floating storage unit (20) which is moored (line 6 of the abstract explicitly teaches a floating storage unit is moored); tubing (21) for offloading fluid from the cargo vessel to the floating storage unit; at least one displaceable jack-up platform (10) comprising jack-up legs (12) which are supported on the seabed and a hull (11) which is jacked up along the jack-up legs to a position above the sea surface; second tubing (41) configured to offload the fluid from the floating storage unit and extending between the floating storage unit and the at least one displaceable jack-up platform; and a regasification facility (30); wherein the regasification facility is disposed on the at least one displaceable jack-up platform; and wherein the floating storage unit (20) is moored such that a longitudinal axis extending from a bow end to a stern end of the floating storage unit is oriented parallel to a side of the displaceable jack-up platform (10) and such that the fluid travels from the floating storage unit to the at .

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. in view of Foo et al., Adkins et al. ‘678, and Young et al. as applied to claim 43 above, and further in view of Yun Yong Jae. Moon in view of Foo, Adkins ‘678, and Young fails to disclose a power production facility operable using regasified gas from the regasification facility. Yun Yong Jae teaches a power production facility (electricity production facility) operable using regasified gas from the regasification facility (gas production facility) (Fig. 2; abstract) to produce electricity. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the power plant as taught by Yun Yong Jae and to produce electricity.
Response to Arguments
Applicant’s arguments with respect to claims 1 - 10, 23 - 28, and 41 - 44 have been considered but are moot in view of new grounds of rejection.

Applicant's arguments filed 31 January 2022 have been fully considered but they are not persuasive. 
Applicant argues that there would be no reason to moor Moon’s movable storage unit to the underlying seabed because Moon’s jack-up unit is itself already fixed to the seabed via jack-up legs.  Examiner takes the position that mooring the floating storage unit as taught by Moon to the jack-up unit (i.e. via weathervane connection) would allow relative movement between the storage unit and the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
2/8/2022